OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                 AUSTIN




Hon. W. J. lkConnel1, PreaGdent
Htwth Texas State Teachers College
Denton, Texas
Ds#lrsirs            opinion no. O-6932




                 TNa is In
of lOovember9, 1945 w

    State of Texa
    relative to t
    Nw-mal Colleg
    Teacherr Colle
    2


                          opkaiom IS Feepectfully re-
                           0 tbs follovlag questioner
                      8 the city or Denton leg8lly
                     for the use of said school an
                    of pure artesian vat-ortree of
    cost to the State for all purposee of said
    school?
                "2. May North Texas State Teacher8
    College leg*lly tompeneate the City of Danton
    for vster used by the inetitutlonP
                "3. Hap lorth Texa8 State Teachers
    College legally compensate the City ot Denton
    for water supplied to an extra-mural or akulllary
Hon. W. J. McConnell - Page 2

     entergrise, such as a self-supporting dorml-
     tory9

          The Act of the Legislature authorizing the establlah-
ment of Rorth Texea State Rormal College 18 found in @enera
Laws of Texas, Acts 26th Legislature, Regular Session, 1899,
page 7%. and read8 in part as fallove:
         "An Act to prorIde for the ertabll8hment,
    maintenanoe and government of 4 State Aormal
    School to be located at Danton, T8xa8, and be
    known a8 the Xorth Texa8 State Ram1   College.

          "Qectlon 1. 'Be it enacted by the Legls-
    lature of the St&e of Texarr That there eball
    be establiehed at the college heretofore known
    as the Horth Texas State IformalCollege at
    Denton, in the County otDenton,Texaa, anormal
    echo01 to be known a8 the lorthTexr8 State
    Nom     College; provoided,that ths cltlxens end
    munlalpal authorities of raid city of Denton
    shall, vltNn elxty daya after thle @crttake8
    effect, convey or cau88 to be conveyed to the
    State of Texan, by A good and perfect title, the
    buildiag8, ground8 and other property belong-    to
    or unsd by the eaid North Texan Normal College,
    end bind the city of Denton to furnlrh for th8 use
    of said school an Abundant rupply of pure arteelan
    water free of coet to the St&e, for all the pur-
    pore8 of arid lchool, uNoh raZd oonveyuice   and
    obligation shall be approved by the Oovemor
    and Attorney  QeneFal; provided, that 8ald college
    building, when tezuleredand accepted, 8hall b8
    8ufflaient to aoocmmodathat leant four hundred
    puplls; end provided further, that if the donation
    and proposition asntloned hsreln 18 not fully
    oomplled vith by the city of Denton to the satls-
    Sactlon of the Oovernor, Comptroller and Super-
    intsndent of Public Instruction, then the loo&ion
    of 8uch nowal college shall be open to such other
    place a8 the Qovarnor, Comptroller axidSuperln-
    tendent of Publla Instruation may deem most tartilr-
    factory ad advantageous to the State.
         ". . .

         "Approved March 31, 1899 - Take8 effect 90 days
    after adjournment."
HOn. w. J. bk~011Ik811
                     - Page 3


              After the above Act we48 assed by the Leglsl8ture,
the City of Denton on October 10, 1E99, by proper action of
it8 gOVOrd.?&g    body, &Ba88OdA IWiSOlUtiOnMading in part as
fO11OW8Z
           “URSREAS, by virtue of an Aat of the 26th
     Leglelature, being Chpter 53, LAW 1899, the
     StAt8 of Texer proposer to establish at the
     College heretofore Lnovn as the lorth Tevs
     State Xormal College, at Denton, In the County
     of Denton, Tex88, a normal echo01 to be known A(I
     the IiorthTerns State Rormel College; provkded
     that the  cltlreae and nunlclpal mthorltloo of
     saleiCity of Denton ehall, wlthln elxty daye
     titer the kkiag effeet of said Act, aonvey or
     MWO    to be conveyed to the State of Texm, by
     good and porfeut title, the buildings, ground8,
     and other property belmglng to or used by the
     s&Id LlorthTexar 10ormalCollege, aad bind the
     City of Deaton to furnish for the use of Bald
     nehool an lbundnnt supply of artealan water free
     of cost to the State for all the purpose8 of aald
     Bchool; . . .I
           Bubreqwnt thereto the Mayor of De&on, Mr. 0. P. Poe,
properly executed ma l.mtmment, parts of vhlah am quoted belov,
la keeping with instructions and authority given hir by the City
Council, in oonjunotlw vith the Act of the 26th Legislature above
m6ntloaedr
          "YHEREAB,by !‘WOlUtiOA pawed by the City
     Council of the City of Denton on the 10th day
     of October, 1899, the Mayor of mid olty vaa
     authorized and instructed for and in behalf of
     aaid alty to exeoute aMi enter into an obllga-
     tlcm in writing, binding tb City of Denton to
     furnish rorthe we of the HOOICTHTEXASSTATE
     IORMAL COLIJzogan abundant supply of pure arte-
     alen vater free 0Z coat to tbs State aaaorbing
     to the term of an act of the 26th teglslature
     being Chapter 53, uws 1899.
Har. W. J. JkConnell - Page 4


          "XOW THEREFORE I, 0. P. Poe, Mayor of
     the City ofBenton by virtue of seld -8olution
     end In consideration of the estAbli8kh4nt at
     Denton of the RORTH TEXAS Sl'ATERORMAL COLLEC+R
     se provided In 8eld act Above referred to, acting
     for 8nclin behalf of 8ald City do hereby oovanent
     mad agree and bind the eald City of Dentcurto
     furnlrh.for the use of 4aI.dlorth Tour State
     loma   Sahool an abundant 4upply of purs atiealan
     vcrterfree of cost to the State of Texas for all
     the purposea of eald ruhool."
          Ths queetlon befor u4 le whether or not thers wea
ever e logal aad bWl.lng contract ln exlstenee a8 A reoult of the
above rctr and if so, is the City of Xknton bound at tNa tW4
to fundah vater free of coat to ths College. An exhaustlva
eeareh of the authorltlsrrhas bean made by thir depertrmnt end
although we have not found a QADO deoided by ow Supreme Court
dlreetly In point, ve believe the following holdings in which
4lmllar quo&lone were up fop ~on8lderrtion eupport 0~ con-
tention thet the contract wa8 In all respect4 legal and binding
upon the city.
          In 30 Tex. Jurlr., p. 115, paragraph 56 ve find the
follovlng 16n@ager
          'A municipal oorporatlon cannot, by contrrot
    or otherwise, tmrrendec,delegate, or barter ova2
    Its novernmental or leltlalatlvefunttion or power8
    vhoae uae8 and continued evailabllitr an srsentlal
    to the public gocsl#nor an it legally enter into
    any contract vNoh will emberrae4, pmvent, aontrol
    or tnterfere with Its future 4XOrCleO of 8uch pavers.
    A statute wNah atteapts to give it authorfty 80 to
    do violates the conetltutlonal lnhlbltlon ogsinst
    irrevocable or uncontrolleble grentr of ape&al
    privilege6 or lmmunltlb4.A (See Bower6 v. City of
    Tsylor, 24 3. U. (26) 816, holding that R. 9. 1925
    Articles 1.018-1020,violate Conat. Art. 1, paragraph
    17, ln 43 fer a8 they pemrlt 8 city to close and
    vest conclusive control of a atreet in a railroad
    company for 15 years.
Hon. W. J. McConnell - Page 5


            Article 1, Section 17 of our Constitution reads as
follovs:
         “lo person’8 property shall be taken, damaged
    or destroyed for or applied to public use vlthout
    adequate ccu~ensatlon being made, unless by the
    conGent of s&h peracm; and, vhsn taken except for
    the use of the State, ouch coamnsatlon shall be
    first made. or secured by a deDo#lt of moneys and
    no Irrevocable or uncontrollable grant of swcial
    prlvlleaes end lmunlties shall be made: but all
    privllenea and fmnoNser   wanted bv the Lekislatur
    or cmated  under its authority shall be subject to
    the control thereof." (Underscoring ourr)
          In Foster et al V. City of Waco, et al, our Supreme
Court, 255 S. If. 1104, held:
          "It is a general and undlnputed propollltlon
    of lav that a municipal corporation possesses and
    can exercise the-followLag- povertv,
                                .        and no others:
    Fir&,. those nranted In exureatlv&dr; sewn d   ,D
    those necersarlly or fairly ImDlled in or inoldent
    to the novera exweaslp granted1 tNrd. those
    essential to the accomllstnent of the declared
    arrecta and Durposee of the oorvoratlon --not
                                                 Icur,
    alm~ly aonvenient. but lndlrrwnuable. Any --*-
    reasonable, Iiubltantlsl doubt eonaernlng the
    existence of power 1s resolved by the court8 against
    the corooratlon. and the Dover 1s denied. Of everY
    munlclpal corporation  the charter or statute bz
    vNoh it la created is its ormuaic act. Relther
    -the corporation nor its officers can do MY sot,
    or make any oontrect. or incur any liablllitr.     snot
    authorized thereby, or by some 1enislMive act
    applicable thereto. All acta bev@nd the acorm 3f
    the povere g1Tanted am void." (ii;laeracoring-   ours)
          In City of Co un Chrlstl v. Central Wharf. II:
                                                       Whae.
                       'p 27 5. H. 803, the following language
co., et al, C. C. A. 189;,
la found:
          "At moat their action was in excens of the
     povers conferred. The restrictions upon the powers
     of a city government am imposed by law for the
     protection of the inhabitants of the city and the
     general public. By proper proceedings, taken by
     the right parties in due time, all such trans-
 mm. W.J. McComoll - l'we 6



        gre8alaPaaof povclr8ay be prolgtly remedied.




             Ab O,      lU     BOVOM     V.    CitJ     Of   I!   iOr,     Ot il,       24 S.U.
           vhem   it     v80 bid that Artlales
                                             Y 018 to 1020, It.8.




trollablegraatlrOS apeala gri%il~em or ~tlu.                                            (C-at.
Art.    I, sea. l?).‘
             In the a&e o? city of BPonbu 1. BPuhmm                                   Water
Cw,        4 a.   Ii.   143,    suprne        cwPt      or Tuu,           helcung:         ‘A
city ordlno~ce grated to l water eompaay the right md
privlle~efor thm tern OS 25 yean from tha doptlaa a? thlr
0~4iunoe or suppl-               tin     city of B., ud tku %nbbltaatr
Unroof, vlth vrko for             dowmtia  and 0th~                QuxQQ~~#.          ud        SOP
tlm o%tin@mnt                Of tin.   . . . .?weP  munlolpal     g lna      to   l
eorporatlem to contrurt la relatfcmto a givul.wbjeet mattop
doer not awry, by lmplteatlar,the power to aontrwt,   even
vlth refecllrroe
               to that, so l@ to emburum and late&en with
it8 future aantrel orer the matter, u                        the publlo inkrut
My PequlPe."
             Imtuutltmel ala. 1. Fty.co. v. &ldePaoA aoumty,
rtel,l74     S.U. ~~,lmld~mlatum                           eouldgu~ valid lav
requiring oocporatiom to vhau                 it     had ir8\ud ehbrfsr to Loop
Offlaesin cert8i.n
                 lodlit~ lndsiynitsly.
          In 149 9. w.                    Beltlenv* city OS nlqma                          ?al.8,
1. I. SupPew Co


         In City of Tea@m v. Sheffield,26 5. V. (2)                                           417,
JudgeOallagherof Court of Civil Appealsquoted ONet                                         Sumtice
haor 61 follmfst
             ‘Amwlaiprl corporationhas no paver $0
        cede way or embarraw the exereire of it8 Joale-
Hon. Vi. J. 'icConn~sll
                      - Fsga 7


       ertorwnoe     af it8 public dutle8 or from coAtrolllAg
     9ii-a     Puture a4 iti may deex best its rrunlclpal
     effeirar,   an3 when E contrliotis .mde by ouoh corpore-
     tion whiah is ngt warrated      by the statutory cluthorfte
     oonferred     won it. tCe Kovernin& body of such city   has
     et ell time tha right to deolere      It void and to refure
     OOmPlhno@ thsrsrlth.w (:fndersoorlAgours)
          IA Earklne v. Orlando, 51 F. (ad) 901, it ~88 rtated:
          "In ab8enee of atetut., au~loipal oontrsat 8u1 be
     for l re88oneble time only 8~8~ in the exerolae of
     proprletory runotf0na.~ (Underrooringours)
          Uo;juillinHunloipal    Corporstlon8,   Vol.   3,   840.   1355,
page 1279i reoit.08:
            *If there 18 A4 suoh PmViSiOA      (08 to number OS
    yearr),    the r4oroAablenne8rof the tine is prsrent84
    for derl8ion; and eontraotrrtar 50 yeam, 30 ~emrm,
    25 ye8r8 and like perlad have been held vilid. go
    where 4 oity ~68 authorbed       to oontr8et   for a wetor
    rupply without    1ImItetloxma8 to term,       8 pr~virlon   to
    pay a oertaln    8um ye8rly for 20 yoam for rator supplied
    to hydmmtr of the olty,      thereafter    the water ror 88id
    hHr8nts to b elumlled rr88 of oharae:          wea held to be
    within the Dauer of the altr and bindins        011 th0 somDuq.
    Belt ort v. Relfort,   W8ter  Co., 98 A. 736.*     (Under~oorlng
    ours)
           We are mindful of the faot that the o8se8 cite5
herelnabovr all are b8red on coAtraot8 whleh Qhe oltler had
nude or attempted  to make with individuals   or aorporation8
end AOW oonorm4d eontraotual    rel8tionr rlth the State. We
think the law to be well settled on the que8tIoA of the @wer
or a city government eetlng in ltn proprlstory oaprelty, to
enter into oontrsots th8 performme      of which would extend
well beyond the tenure  of offloe of thoee olty oflialalr
8wvlng at the time of the *ward. In Cltr of CroebyteA v. Texar-
New ~exloo Utllitles Co.,157 S.:v.(2)W8, the Court of Civil
Lppeelm h4Sd!(Reh.DeA.) "A oity may lxeralse it8 proprletory or
busln4ss funotiona,aa by enter&g into contractforprlvate intareate
                                                                      634




  0r itg inhabitanta or ltsalf. ln sama way and to rams oxtout
  ‘s ln4lvlduals or prlrrte oorporetions.n
            ?!ethink the oontraot undrr oonslderation in this
  opinlon is olearlp one involvlngproprletory sots oi the olty.
  in addition to the lmpllea wtborltg  the oltywould have to
  ator into 8uoh IIoontrsot by virtue of its  ohsrtsr, the
  ~gi8iaturr, the tory orestor or the cltp 0r Danton madrrom
  whloh body 8ala oltg d8rlY88all its authority, roowsea
  ad furthersextamlob thr sutbwlty of bho oity to 80 sot
' when lt pas8.d the Bill rutfqritlngthe l8tabll8hmont
                                                     et
  lor$h Texas Stabe Woraal Colligooonb~enb upon the lxeoublon
 .or ww     lg r wnmtaa harelnabore quato&   (Sac El Paw   v. Conklin .
  &S.      w.   989)

            16 18.the oonslasre4 oplnlon of this dopartaont
  that the City of Daaboa w&s aotlnu within its authority at
  th8 tlme the -88aant   wa8 made; thst tho oontraot wa8 valid,
  that it 18 0r a oontinuincrnature unb ~80long a8 the mate 0r
  Texas aaintala8uyl op8rabb8t&o Tmoher8 Collage at its
  proront1008tion,Me City or Denton 18 loq8llyb0uud tro
  rurnlsh watsr to bhr C01Lege ifes or oo8t.
                It iollowr,thoreroro,thit we must*$,%rroegatlro
  uswar       to both your 8aoonUuib third qw8tiooS. Vi8tU*
  it we8 within the roamonable akxtlolpatlon of ~the Cltf tbat
  abb$tion#     Would bo~uae $0 the OOlhg8 88 it y8w bha’ougb thhs
  ymr8,     uul   bhe “oxt.tn-aUml   or 8uxlllry  witsrprlro,woh a8
  a 8olLt-8upporblng        dcmalboryw~ir orrbslnly 8 produst oi
  nolmml oolle~s *xpErlsl*.
                                        very truly your*




         *TRUDY GEUERAL
                      OF TI?JAs                 B. Y. De3surfn
                                                     A88irbant